DETAILED ACTION
Applicant’s 06/04/2021 response to the previous 10/16/2020 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1-20 as amended and/or filed on 06/04/2021.

This application is subject to a Double Patent rejection.

Notice of Pre-AIA  or AIA  Status
No apparent Priority is claimed accordingly the earliest filing date is 04/16/2019 (20190416).

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant’s 06/04/2021 amendments to claim 17 have been considered and have obviated the objection set forth in section 4 of the previous 10/16/2020 Office action.  Accordingly, said objection is withdrawn.

Applicant’s 06/04/20210 arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jakks Pacific RC-XD Video Surveillance Vehicle (Jakks)(as supported by Getty Image RC-XD (Getty Image)) in view of Neoseeker.com Forum Thread: RC-XD’s are the Noob Tube- Page 1 (Neoseeker) in view of US 8950309 B1 to Calvert; S. Mill and further in view of MPEP 2144.05. Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].

Regarding claim 1 Jakks teaches in for example the attaches user manual and the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    568
    1170
    media_image1.png
    Greyscale

(And supported by a screen shot of the actual vehicle from Getty Image)

    PNG
    media_image2.png
    734
    850
    media_image2.png
    Greyscale

An autonomous ground attack system comprising: 
a directional fragmentation weapon (DFW) indicated in Jakks as the rectangular box nestled in the body of the vehicle in the general location of the “microphone”; 

    PNG
    media_image3.png
    586
    765
    media_image3.png
    Greyscale

a motorized wheeled assembly, (i.e. the structure of the vehicle in the figures above surrounding the DFW) having a plurality of wheel and motor units in the images above wherein 4 wheel units are shown,
said motorized wheeled assembly configured to be attached to the DFW at a predetermined position in the area of the rectangle in the image above wherein there is a position for the DFW to be inserted and locked in place by the bar going over top of it,
 whereby said plurality of wheel and motor units position a center of gravity with the DFW for operational weight and balance see the images above wherein the placement is as claimed; 
a control module integrated in the motorized wheeled assembly having a wireless transmitter/receiver communicating with a remote controller see the right hand side of the 

While it is considered that Jakks teaches the invention as claimed above.  Jakks is directed towards a non-lethal replication of a device called the RC-XD from a video game called Call of Duty: Black Ops.  Accordingly, Jakks does not have an actual DFW installed onboard, it has a replica of a DFW.  
Neoseeker teaches it was known in the video game for the RC-XD to have a DFW that killed the online players.  

 Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of mounting weapons to a motorized chassis for autonomous control. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle would be driven to where it needed to be and then detonated.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Neoseeker to the prior art of Jakks as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

While it is considered that the combination of Jakks and Neoseeker teaches the invention as claimed.  If applicant is of the opinion that the combination fails to teach or render obvious an actual DFW being used then resort may be had to the teachings of Calvert below.

Calvert teaches a real world self-propelled remote controlled explosive device in the figures below: 

    PNG
    media_image4.png
    595
    528
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    645
    504
    media_image5.png
    Greyscale
 
a directional fragmentation weapon (DFW) 145;
a motorized wheeled assembly having a plurality of wheel and motor units 120:
“(15) The wheel (120) extends from the carrier body (105) so that it can engage the barrel (405) inside-wall and propel the carrier body (105) to a position within the barrel (405) of the tank (400). There may be one or more such wheels. “

“(22) Thus, the self-propelled explosive system (100) may further include an antenna (135) to receive radio-frequency signals (140) for control of the components within the self-propelled explosive system (100), an RF remote control device (605) to send RF signals controlling the components, and a power source (150), such as a battery or capacitor, to power the motor (130) and other components.”.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of mounting weapons to a motorized chassis for autonomous control and detonation. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle would be driven to where it needed to be and then detonated.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Calvert to the prior art combination of Jakks as explained above as merely performing the same function as it does separately and being 

While it is considered that the combination of Jakks as explained above teaches the claimed invention.  If Applicant is of the opinion that the combination fails to teach or render obvious the placement of the DFW such that it is within the center of gravity as suggested in the claim limitations  “said motorized wheeled assembly configured to be attached to the DFW at a predetermined position, whereby said plurality of wheel and motor units position a center of gravity with the DFW for operational weight and balance;” resort may be had to the teachings of the MPEP 2144.05.I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.
As is the case here, the claimed range of the location of the DFW lies within the range disclosed by the prior art.  Further, even if they do not lie within the range disclosed the location of the explosives in the figures above are at least “merely close”.  As shown by the RC-XD the explosive is set down inside the chassis of the RC.  As shown by Calvert the explosive charge is located entirely within the RC vehicle body and placed opposite the battery and drive mechanisms etc. to provide for operational weight and balance.  An unbalanced RC would have difficulty driving down the tank barrel.
Accordingly,  it would have been obvious to one of ordinary skill in the art to provide an operationally balanced RC vehicle by configuring the wheeled assembly as claimed. 

Regarding claim 2 and the limitation the autonomous ground attack system as defined in claim 1 wherein the motorized wheeled assembly comprises a harness employing at least one longitudinal strap and at least two lateral straps adapted to be engaged around the DFW see the figures above wherein there is one longitudinal strap across the explosive and the sides of the vehicle connote the two lateral straps.

	Further, per the MPEP 2144.05 the number of “straps“ taught by the prior art overlap, approach and have a similar amount of straps that would be obvious to one of ordinary skill in the art to use to secure the explosive appropriately to the chassis of the RC vehicle.

Regarding claim 3 and the limitation the autonomous ground attack system as defined in claim 2 wherein the at least one longitudinal strap is positioned in the harness proximate a midline of the DFW see the figure immediately below as well as the obviousness of the MPEP 2144.05 with regard to placement.

    PNG
    media_image6.png
    262
    447
    media_image6.png
    Greyscale


Regarding claim 4 and the limitation the autonomous ground attack system as defined in claim 3 where in the at least two lateral straps are fixed to the at least one longitudinal 

    PNG
    media_image7.png
    337
    540
    media_image7.png
    Greyscale


	Further, per the MPEP 2144.05, it is considered that the number and location of the “straps“ taught by the prior art overlap, approach and have a similar amount of straps that would be obvious to one of ordinary skill in the art to use to secure the explosive appropriately to the chassis of the RC vehicle.

Regarding claim 5 and the limitation the autonomous ground attack system as defined in claim 4 wherein the plurality of wheel and motor units comprises four wheel and motor units and at least two lateral straps comprise two lateral straps that engage the wheel and motor units in a quadrilateral configuration and the connection points are spaced longitudinally to provide clearance of wheels in the wheel and motor units see the teachings of Jakks with regard to 4 wheels in a quadrilateral configuration and Calvert with regard to one or more wheels and motor units.
Calvert expressly teaches in Col. 4, lines 7-11:



Further, per the MPEP 2144.05, it is considered that the number and location of the “wheels“  and “motors” taught by the prior art overlap, approach and have a similar amount of straps that would be obvious to one of ordinary skill in the art to use to provide for a secure chassis of the RC vehicle.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jakks Pacific RC-XD Video Surveillance Vehicle (Jakks)(as supported by Getty Image RC-XD (Getty Image)) in view of Neoseeker.com Forum Thread: RC-XD’s are the Noob Tube- Page 1 (Neoseeker) in view of US 8950309 B1 to Calvert; S. Mill and further in view of MPEP 2144.05. Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019] as applied to the claims above and further in view of MPEP 2144.04 VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS.

Regarding claims 1-5, it is considered that the combination of Jakks above teaches the claimed invention as explained.  If applicant is of the opinion that the various components of Jakks are not “configured” and “attached” to the DFW at the predetermined position or does not have a plurality of motors and wheels, then resort may be had to MPEP 2144.04 VI. to show it would have been obvious to reverse the location, duplicate the various components or rearrange the various parts as such would provide predictable results and be nothing more than a design choice.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP 2144.04 with regard to duplicating and rearranging the various parts of the prior art combination of Jakks as explained above as merely performing the same functions as they do separately and being no more “than the predictable use of prior-art elements according to their established functions.”.

Regarding claim 6 and the limitation the autonomous ground attack system as defined in claim 5 wherein relative positioning of the connection points fixing the longitudinal strap and the lateral straps provides the balanced positioning of the wheel and motor units on the DFW it is considered that the combination of Jakks above teaches the invention as claimed as explained above.  

Further, per the MPEP 2144.05, it is considered that the number and location of the “straps”, “wheels“  and “motors” taught by the prior art overlap, approach and have a similar amount of straps that would be obvious to one of ordinary skill in the art to use to provide for a secure chassis of the RC vehicle.

If applicant is of the opinion that the positions and connections are not in the locations as claimed then resort may be had to MPEP 2144.04 VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale

A.    Reversal of Parts 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale

In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale

B.    Duplication of Parts 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale

C.    Rearrangement of Parts 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale

In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 



Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP 2144.04 with regard to duplicating and rearranging the various parts of the prior art combination of Jakks as explained above as merely performing the same functions as they do separately and being no more “than the predictable use of prior-art elements according to their established functions.”.

Regarding claim 7 and the limitation the autonomous ground attack system as defined in claim 2 wherein the control module is engaged to one of the at least one longitudinal strap or a least two lateral straps at a central position on an upper surface of the DFW see the figures of the RC-DX above and the obviousness to “rearrange” the position the control module.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP 2144.04 with regard to duplicating and rearranging the various parts of the prior art combination of Jakks as explained above as merely performing the same functions as they do separately and being no more “than the predictable use of prior-art elements according to their established functions.”.

Regarding claim 8 and the limitation the autonomous ground attack system as defined in claim 7 wherein the wheel and motor units have motors and wheels and the control module comprises: a microprocessor for navigation and control with electrical connections to the wheel and motor units for power control of the motors see the figures above wherein Jakks clearly teaches the claimed limitations and the MPEP teaches the duplication of parts.  

Regarding claim 9 and the limitation the autonomous ground attack system as defined in claim 8 wherein the control module further comprises a wireless transmitter/receiver interconnected to the microprocessor for communication with the remote controller see the figures of Jakks above as well as the figure of the transmitter immediately below.

    PNG
    media_image9.png
    497
    1149
    media_image9.png
    Greyscale
  

Regarding claim 10 and the limitation the autonomous ground attack system as defined in claim 9 wherein the control module further comprises a detonator connector interconnecting the control module with a detonator input receptacle on the DFW see the teachings of Neoseeker above and Calvert Col. 2, lines 37+: “(14) The explosive tank barrel blocker works by being an obstruction in the barrel and by having a high explosive that can be triggered by an attempt to remove it or by remotely triggering the explosive with a radiofrequency (RF) remote control.”.  



Regarding claim 11 and the limitation the autonomous ground attack system as defined in claim 2 further comprising a targeting and navigation camera affixed to the at least one longitudinal strap on an upper surface of the DFW see Jakks camera lens in the figures above.
  
Regarding claim 12 and the limitation the autonomous ground attack system as defined in claim 11 wherein the control module comprises: a microprocessor; a wireless transmitter/receiver interconnected to the microprocessor for communication with the remote controller, and, the targeting and navigation camera is connected to the microprocessor whereby images from the targeting and navigation camera are transmitted to the remote controller see the LCD in the remote transmitter of Jakks in the figure below.

    PNG
    media_image10.png
    555
    746
    media_image10.png
    Greyscale
  


Regarding claim 13 and the limitation the autonomous ground attack system as defined in claim 10 wherein the control module further comprises a power source connected to provide power to the microprocessor, wireless transmitter/receiver, detonator connector and motors of the wheel and motor units see Jakks 6 AA batteries and Calvert power source 150.  

Regarding claim 14 and the limitation the autonomous ground attack system as defined in claim 12 wherein the control module further comprises a power source connected to provide power to targeting and navigation camera see Jakks 6 AA batteries and Calvert power source 150.  

Regarding claim 15 and the limitation the autonomous ground attack vehicle comprising: a directional fragmentation weapon (DFW); 6a motorized wheeled assembly having a harness employing a longitudinal strap and two lateral straps adapted to be engaged around the DFW at a predetermined position; four wheel and motor units having motors and wheels, said wheel and motor units connected to the lateral straps, said lateral straps fixed to the longitudinal strap at connection points positioned to provide a center of gravity of the wheel and motor units and the DFW providing operational weight and balance and clearance of the wheels; a control module integrated in the motorized wheel assembly, said control module having a wireless transmitter/receiver; a microprocessor connected to the wireless transmitter/receiver for navigation and control with electrical connections to the wheel and motor units for power control of the motors; a detonator connector interconnecting the control module with a detonator input receptacle on the DFW; a targeting and navigation camera affixed to the longitudinal strap at a central position intermediate the connection points on an upper surface of the DFW, the targeting and navigation camera connected to the microprocessor whereby images from the targeting and navigation camera are transmitted through the wireless transmitter/receiver; and a battery incorporated in the control module and connected to provide power to the microprocessor, wireless transmitter/receiver, detonator connector and motors of the wheel and motor units see the rejection of corresponding parts of at least claim 1 above wherein it is understood that Jakks teaches the basic structure Neoseeker teaches its use in a video game, Calvert teaches real world application and the MPEP teaches the overlapping, duplication and rearrangement of parts.
  
Regarding claim 16 and the limitation the method for enemy engagement with an autonomous ground attack vehicle comprising: retrieving a directed fragmentation weapon (DFW); mounting a motorized wheeled assembly to the DFW at a predetermined position, whereby a plurality of wheel and motor units position a center of gravity with the DFW for operational weight and balance; and, 7communicating through a control module with a remote controller through a wireless transmitter/receiver see the rejection of corresponding parts of at least claim 1 above wherein it is understood that Jakks teaches the basic structure Neoseeker teaches its use in a video game, Calvert teaches real world application and the MPEP teaches the overlapping, duplication and rearrangement of parts.  

Regarding claim 17 and the limitation the method as defined in claim 16 further wherein the step of mounting a motorized wheel assembly to the DFW comprises: engaging a harness having attached wheel and motor units; positioning the wheel and motor units automatically with the harness for proper weight and balance of the autonomous ground attack vehicle see the rejection of corresponding parts of at least claim 1 above wherein it is understood that Jakks teaches the basic structure Neoseeker teaches its use in a video game, Calvert teaches real world application and the MPEP teaches the overlapping, duplication and rearrangement of parts.  

Regarding claim 18 and the limitation the method as defined in claim 17 further comprising: providing navigation and targeting imaging with a camera integrated in the harness; and receiving flight control instructions from the remote controller; providing 
  
Regarding claim 19 and the limitation the method as defined in claim 18 further comprising: identifying a target image on a camera monitor in the remote controller; and toggling a detonator trigger see the rejection of corresponding parts of at least claim 1 above wherein it is understood that Jakks teaches the basic structure Neoseeker teaches its use in a video game, Calvert teaches real world application, i.e. “toggling the trigger” and the MPEP teaches the overlapping, duplication and rearrangement of parts. 

Regarding claim 20 and the limitation the method as defined in claim 19 further comprising; receiving a resulting detonation instruction by the control module; and issuing a detonate command through a detonator connector to detonate the DFW see the rejection of corresponding parts of at least claim 1 above wherein it is understood that Jakks teaches the basic structure Neoseeker teaches its use in a video game, Calvert teaches real world application and the MPEP teaches the overlapping, duplication and rearrangement of parts.



Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Number 11097840. 

Although the claims at issue are not identical, they are not patentably distinct from each other for reasons obvious to one of ordinary skill in the art.  For example, the instant “straps” connote the claimed “lift units”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art with regard to, inter alia remote controlled explosive devices.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER B LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


DANIEL LAWSON GREENE JR
Examiner
Art Unit 3665
20200905



/BEHRANG BADII/Primary Examiner, Art Unit 3665